905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Harry F. THOMPSON, Defendant-Appellant.
No. 89-5163.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1990.Decided May 21, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (CR-88-55-5)
Richard Tatum Gammon, Lawrence W. Jones, Dement, Askew, Gammon & Salisbury, Raleigh, N.C., for appellant.
Margaret Person Currin, United States Attorney, John Stuart Bruce, Assistant United States Attorney, Raleigh, N.C., Thomas M. Gannon, Sidney M. Glazer, United States Department of Justice, Washington, D.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harry F. Thompson appeals his conviction of four counts of mail fraud, 18 U.S.C.A. Sec. 1341 (West 1984), one count of destroying by fire property affecting interstate commerce, 18 U.S.C.A. Sec. 844(i) (West Supp.1990), and one count of making a false statement to a federal bankruptcy court, 18 U.S.C.A. Sec. 1001 (West 1976).  Thompson challenges an evidentiary ruling of the district court allowing testimony by two government witnesses to show bias on the part of a defense witness.  Our review of the record and the briefs discloses that the district court did not abuse its discretion by admitting this testimony.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.